Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 16/722,626 filed on 4/29/2022. 
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. 
Response to Arguments
Applicant’s 35 USC 101 arguments and amendments have been fully considered but they are not persuasive to overcome the rejection. 
Applicant argues on p. 14-15 that the currently amended claims integrate the judicial exception into a practical application that determines personalized market shares of individual users to provide options to modify interactions with the individual users while improving convergence times for transition probability models, inferring observable conversions from hit-level interaction data, and utilizing incomplete interaction data of the individual user. Examiner respectfully disagrees. The claimed limitations are meaningful limitations when they integrate a judicial exception into a practical application. In this case, the additional elements such as a computing device, one or more memory devices, one or more server devices, generate a graphical user interface to display personalized customer statistics for the individual user based on the personalized market share determined using the clickstream data, and providing, for display within the graphical user interface, a selectable option to modify one or more interactions with the individual user do not meaningfully limit the abstract idea because they merely link the use of the abstract idea to a particular technological environment.
Applicant argues 16-17 that the amended claims are eligible in view of Example 37. Examiner respectfully disagrees. Examiner notes that the graphical user interface in the present claims is not positively recited and is claimed as the instrument to which the data is sent to and therefore is not integral to the claim.  Therefore, this element does not integrate the abstract idea into a practical application.

    PNG
    media_image1.png
    105
    631
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    299
    638
    media_image2.png
    Greyscale
Applicant argues on p. 17 that the amended claims improve the functioning of a computer. Examiner respectfully disagrees. Applicant’s specification should provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. If the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Applicant has directed the Examiner’s attention to paragraphs 24 and 101 of the specification. 

    PNG
    media_image3.png
    325
    626
    media_image3.png
    Greyscale
 
It is shown from the claimed limitations and the above paragraphs that there is not an improvement to the functioning of a computer. The claimed improvement in the above paragraphs is directed to the analysis of data used to determine a personalized market share, which is an abstract idea. Therefore, the claims are not patent eligible.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and non-transitory computer readable medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-10 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer-readable medium”). Claims 11-17 are directed toward the statutory category of a machine (reciting a “system”). Claims 18-20 are directed toward the statutory category of a process (reciting a “method”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 11 and 18 are directed to an abstract idea by reciting to infer one or more observable conversions within a product category from hit-level interactions from clickstream data corresponding to an individual user and conversion interactions from the clickstream data, wherein the clickstream data is associated with a company; determine a personalized market share of the individual user between the company and competitors of the company for the product category based on at least the one or more observable conversions utilizing a multivariate-based transition probability model without utilizing interaction data corresponding to the individual user from the competitors of the company; […]; and based on the personalized market share satisfying a threshold market share value, […], wherein the interactions comprise electronic communications, data storage, or marketing resource allocations with the individual user. The claims are considered abstract because these steps recite mental processes including concepts performed in the human mind, an observation, evaluation, judgment, opinion characterized by the recited inferring of an observable conversion from hit-level interactions from clickstream data and conversion interactions to determine a personalized market share of an individual user between a company and the company’s competitors.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a computing device; one or more memory devices; one or more server devices; generate a graphical user interface to display personalized customer statistics for the individual user based on the personalized market share determined using the clickstream data; providing, for display within the graphical user interface, a selectable option to modify one or more interactions with the individual user) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-10, 12-17, and 19-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).


 Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1-20. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed non-transitory computer-readable medium, system and method for generating analytics tools using a personalized market share to include “ infer one or more observable conversions within a product category from hit-level interactions from clickstream data corresponding to an individual user and conversion interactions from the clickstream data, wherein the clickstream data is associated with a company; determine a personalized market share of the individual user between the company and competitors of the company for the product category based on at least the one or more observable conversions utilizing a multivariate-based transition probability model without utilizing interaction data corresponding to the individual user from the competitors of the company; and generate a graphical user interface to display personalized customer statistics for the individual user based on the personalized market share determined using the clickstream data, and based on the personalized market share satisfying a threshold market share value, providing, for display within the graphical user interface, a selectable option to modify one or more interactions with the individual user, wherein the interactions comprise electronic communications, data storage, or marketing resource allocations with the individual user.” The closest prior art found to be relevant is the cited Raghunathan reference (US 20190205905 A1). Raghunathan discloses discerning user intent using data collected from in-store visits and online browsing history to generate a dashboard that graphically represents shopper attributes. Raghunathan in paragraph 46 discloses “Access to point of sale and online sale data, at a SKU/UPC level and across retailers who view themselves as competitors, allows a venue operator to predict aggregate purchasing propensities, as well as retailer specific purchasing patterns.” This is in direct contrast to applicant’s claimed limitation “determine a personalized market share of the individual user between the company and competitors of the company for the product category based on at least the one or more observable conversions utilizing a multivariate-based transition probability model without utilizing interaction data corresponding to the individual user from the competitors of the company” because Raghunathan includes interaction data corresponding to competitors. The next closest prior art reference found is the cited Deng reference (US 20140278811 A1). Deng discloses a platform for generating business intelligence analytics by utilizing publicly available online sources pertaining to products in a product category to identify users to target for potential sales and marketing opportunities. Deng, like Raghunathan, fails to teach “determine a personalized market share of the individual user between the company and competitors of the company for the product category based on at least the one or more observable conversions utilizing a multivariate-based transition probability model without utilizing interaction data corresponding to the individual user from the competitors of the company.” Another relevant cited reference is Ghosh (US 20100076812 A1). Ghosh teaches a platform for measuring performance of a business merchant relative to other business merchants competing in the same or similar markets. Ghosh teaches collecting transaction data from a large number of different merchants, assigning them to peer groups based on types of products or services sold in similar regions and measuring the performance of a merchant by comparing the transaction data of the merchant against the peer merchants. Ghosh fails to cure the deficiencies of both Raghunathan and Deng. Ghosh fails to teach the limitation of “determine a personalized market share of the individual user between the company and competitors of the company for the product category based on at least the one or more observable conversions utilizing a multivariate-based transition probability model without utilizing interaction data corresponding to the individual user from the competitors of the company.” Siriaraya et al, Using categorized web browsing history to estimate the user’s latent interests for web advertisement recommendation, 2017 is the most relevant NPL found. Siriaraya however fails to cure the deficiencies of the references cited above. Therefore, Examiner did not find it obvious to combine the above disclosures to make a 35 USC 103 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190087838 A1; US 20190287183 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624